Case 2:19-mj-30494-DUTY ECF No.1 filed 09/18/19 PagelD.1 Page1of2 =

UNITED STATES DISTRICT COURT l IL Ee
EASTERN DISTRICT OF MICHIGAN
SEP 18 2019

SOUTHERN DIVISION

CLERK'S OFFICE
UNITED STATES OF AMERICA, U.S. DISTRICT COURT

Plaintiff, Case: 2:19-mj-30494
Assigned To : Unassigned
V. Assign. Date : 9/18/2019
Description: RMV USA v. TYLER (SO)

JAMALL JEROME TYLER,

Defendant.
{

GOVERNMENT'S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF
Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an amended order

transferring defendant Jamall Jerome Tyler to answer to charges pending in

another federal district, and states:

1. On or about September 18, 2019, defendant was arrested in the Eastern
District of Michigan in connection with a federal arrest warrant issued in the
Eastern District of Tennessee based on an Indictment. Defendant is charged in
that district with 21 USC § 841(a)(1), 841 (b)(1)(C), and 18 USC § 2 — Knowingly,
intentionally and without authority possess with the intent to distribute a mixture

1
Case 2:19-mj-30494-DUTY ECF No.1 filed 09/18/19 PagelD.2 Page 2 of 2

and substance containing a detectable amount of heroin, a Schedule 1 controlled
substance and 21 USC §§ 846, 841 (a)(1), and 841 (b)(1)(C)- Conspiracy to
possess with the intent to distribute a mixture and substance containing a
detectable amount of heroin, a Schedule 1 controlled substance.

2, Rule 5 requires this Court to determine whether defendant is the
person named in the arrest warrant described in Paragraph One above. See Fed.
R. Crim. P. 5(c)(3)(D)(1i).

WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider
United States Attorney

——_|\

ee
Hank Moon

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
Hank.moon@usdo}j.gov

(313) 226-0220

 

Date: 4 \c A
